Citation Nr: 0009218	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for residuals of compression fractures to the L1 and 
L2 vertebra.

2.  The propriety of the initial 20 percent evaluation 
assigned for post-operative resection of the left clavicle.

3.  The propriety of the initial 10 percent evaluation 
assigned for residuals of a compression fracture of the T12 
vertebra.

4.  The propriety of the initial 10 percent evaluation 
assigned for post-operative meniscus repair of the left knee 
with degenerative changes.

5.  The propriety of the initial noncompensable evaluation 
assigned for bilateral hearing loss.

6.  Entitlement to an increased evaluation for residuals of 
right lung traumatic pneumothorax currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February to October 1950, 
from December 1950 to September 1953, and from April 1954 to 
April 1971.  

This appeal arises from an August 1998 rating decision of the 
RO in Columbia, South Carolina.  In this decision, the RO 
granted service connection for residuals of compression 
fractures of the L1 and L2 vertebra, evaluated as 20 percent 
disabling; post-operative resection of the left clavicle, 
evaluated as 20 percent disabling; residuals of a compression 
fracture of the T12 vertebra, evaluated as 10 percent 
disabling; post-operative meniscus repair of the left knee 
with degenerative changes, evaluated as 10 percent disabling; 
and bilateral hearing loss, evaluated as noncompensable.  
Each grant of service connection, and assigned evaluation, 
was made effective from December 8, 1997, the date of the 
veteran's claim.  In the August 1998 rating action, the RO 
also continued the noncompensable evaluation of the veteran's 
residuals of a traumatic pneumothorax of the right lung 
(formerly evaluated as a stab wound scar).  He timely 
appealed these evaluations to the Board of Veterans' Appeals 
(Board).

The Board notes that the RO adjudicated the first five claims 
noted above as claims for increased rating.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case of Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized those issues as involving the propriety 
of the initial evaluations assigned.  


REMAND

Initially, the Board finds that the veteran's claims for 
higher evaluations for the conditions under consideration are 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran was afforded a hearing on appeal in February 
1999.  He testified that his left knee, left clavicle 
(shoulder), and back all had pain on movement and periods of 
exacerbation of symptoms.  His left knee also reportedly had 
problems with instability.  The veteran was afforded a VA 
orthopedic examination in March 1998 in order to evaluate the 
severity of his service-connected orthopedic disabilities.  
In the report, the examiner noted the findings of range of 
motion in the affected joints.  However, this physician did 
not address whether the veteran suffered from additional 
functional loss due to other factors, such as pain on motion 
or with use, fatigability, repetitive use, or incoordination, 
especially during flare-ups.  In this regard, the Board notes 
that when evaluating musculoskeletal disabilities the VA may, 
in addition to applying scheduler criteria, consider granting 
a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  As the medical evidence currently of 
record does not reflect full consideration of the factors 
noted above, the Board finds that the veteran should undergo 
further orthopedic evaluation to assess the full nature and 
extent of his service-connected disabilities.

Furthermore, in a brief submitted to the Board in March 2000, 
the veteran's representative argued that degenerative changes 
noted in the veteran's lumbar spine X-ray of March 1998 
should be considered part of his service-connected low back 
disability.  The radiological studies of March 1998 noted 
degenerative changes in the veteran's left knee, left 
shoulder, thoracic spine, and lumbar spine.  While the August 
1998 decision awarded service connection for "residuals" of 
the veteran's skeletal abnormalities, except for his left 
knee, this decision did not specifically discuss the 
degenerative changes noted in adjacent joints.  On remand, 
the RO should specify whether degenerative changes are 
considered part of the service-connected disabilities.  If 
not, the representative's contentions of March 2000 should be 
considered a claim for service connection for degenerative 
changes in the lumbar spine at the L4-L5 and L5-S1 levels, 
and the appropriate action should be taken.

The veteran provided testimony at his hearing in February 
1999 that he experienced instability in his left knee.  The 
Board notes that in the VA General Counsel's precedent 
opinion of VAOPGCPREC 23-97 it was held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Diagnostic Codes 5003 and 5257, for 
disability due to arthritis and to instability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  Since degenerative 
changes are already associated with the left knee disability, 
the RO should consider whether separate evaluations for 
arthritis and instability are warranted for service-connected 
left knee disability.

As regards the claim for a compensable evaluation for 
residuals of right traumatic pneumothorax, the March 1998 VA 
respiratory examiner noted that the veteran experienced 
moderate to severe emphysema and scar tissue/loss of lung 
volume due to a bayonet wound.  The veteran's history 
included many years of heavy tobacco use.  His reported 
medical history noted significant scar tissue in his lung due 
to the bayonet wound, however, the March 1998 chest X-ray 
only noted small areas of scarring in both lungs.  In April 
1998, the veteran was given a pulmonary function test.  
However, the physician did not indicate what degree of 
impairment was the result of the veteran's service-connected 
bayonet wound and what degree was due to his nonservice-
connected emphysema.  As the medical evidence does not 
clearly establish the extent of pulmonary impairment 
attributable to the veteran's service-connected disability, 
new examination and medical opinion must be obtained to 
elicit such an opinion.  The Board notes that in the event 
that the examiner is unable to apportion the extent of 
pulmonary impairment due to service-connected and nonservice-
connected disability, due process requires that all such 
impairment be attributed to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).

The pulmonary/respiratory examiner should also indicate 
whether the scar associated with the veteran's chest/back 
wound is tender and painful, subject to repeated ulceration, 
or is otherwise symptomatic.  In this regard, the Board notes 
that during his hearing, the veteran alleged that he had a 
very painful scar as a result of the stab wound in the chest, 
and claimed that scar had developed a "cyst" that would 
have to be drained twice a year.  Obtaining an appropriate 
opinion via consultation (to include having the veteran 
undergo dermatological evaluation) should be accomplished, if 
deemed necessary by the respiratory examiner.  Further, the 
RO should consider and address whether a separate compensable 
evaluation is warranted for the scar of the chest/back in 
adjudicating the claim for a compensable evaluation for 
residuals of right pneumothorax.  

In February 1999, the veteran testified that he was going to 
receive a VA hearing test in two months time at the Dorn VA 
Medical Center.  The report of this evaluation is not of 
record.  To adequately assess the veteran's current level of 
hearing loss, the report of this evaluation must be made part 
of the record.

As noted in the INTRODUCTION, five of the claims under 
consideration-- those affecting the veteran's left knee, left 
clavicle, thoracic spine, lumbar spine, and hearing--involve 
a question of the initial evaluation assigned after a grant 
of service connection.  Consistent with the Fenderson 
decision, when adjudicating these claims, the RO should 
consider whether "staged rating" would be appropriate in 
evaluating any of the veteran's disabilities.  

Finally, the Board notes that, in August 1998, the RO denied 
service connection for a cervical spine disability.  The 
veteran expressed his disagreement with this decision at his 
hearing and in a written statement of February 1999.  The 
Board construes such statement as a timely filed Notice of 
Disagreement (NOD); hence, the Board must direct that the RO 
issue a Statement of the Case (SOC) on this issue on remand.  
See 38 C.F.R. §§ 19.26, 19.29, 20.200, 20.202 (1999); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  The veteran also should 
be afforded the opportunity to submit a timely substantive 
appeal on this issue to perfect an appeal to the Board.

Under these circumstances, further development of the claims 
on appeal is required.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the record the report of the 
veteran's VA hearing evaluation conducted 
sometime in or about April 1999, and any 
additional outstanding pertinent medical 
records from any other source or facility 
identified by the veteran.  If any 
requested records are unavailable or 
cannot be obtained, this fact and the 
reasons for it should be noted in the 
claims file.

2.  After all available records received 
pursuant to the development requested in 
paragraph 1 are associated with the 
claims file, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the full nature and extent of 
the veteran's service-connected 
orthopedic disabilities.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND must be made 
available to, and be reviewed by, the 
examiner.  All necessary tests, studies 
(to include range of motion studies, with 
normal ranges provided for comparison 
purposes), and consultations should be 
accomplished (and the reports made 
available to, and considered by, the 
orthopedic examiner prior to completion 
of his/her report).  All clinical 
findings should be set forth in detail.  
Such findings should include, whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with any of the 
orthopedic disabilities being evaluated.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should specifically indicate 
whether it is at least as likely as not 
that degenerative changes are associated 
with any of the service-connected 
disabilities under consideration.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  After all available records received 
pursuant to the development requested in 
paragraph 1 are associated with the 
claims file , the RO should also schedule 
the veteran to undergo a VA 
pulmonary/respiratory examination.  The 
purpose of this examination is to 
determine the full nature and extent of 
his service-connected residuals of 
traumatic pneumothorax.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND must be made 
available to, and be reviewed by, the 
examiner.  All necessary tests (to 
include pulmonary function testing), 
studies, and consultations should be 
accomplished (and the reports made 
available to, and considered by, the 
pulmonary/respiratory examiner prior to 
completion of his/her report), and all 
clinical findings should be set forth in 
detail.  After examination of the veteran 
and review of the claims file, the 
examiner should provide an opinion 
quantifying the extent of the veteran's 
current pulmonary/respiratory impairment, 
if any, that is  attributable to the 
veteran's service-connected residuals of 
right pneumothorax, and that attributable 
to the veteran's nonservice-connected 
emphysema.  The examiner should also 
describe whether the veteran's chest/back 
scar is tender and painful, subject to 
repeated ulceration, or otherwise 
symptomatic.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
should so indicate.  Otherwise, the 
complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.  

4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claims for higher 
evaluations on appeal.  Such adjudication 
should be accomplished on the basis of 
all pertinent evidence of record, and in 
light of all pertinent legal authority, 
specifically to include that cited to 
above.  In accordance with the 
instructions noted above, the RO should 
consider whether degenerative changes are 
associated with any of the orthopedic 
disabilities, as well as the functional 
loss due to pain, weakness and other 
factors, to include during flare-ups; 
whether separate evaluations for 
arthritis and instability are warranted 
for the veteran's left knee disability; 
whether it is possible to separate the 
extent of service-connected and 
nonservice-connected pulmonary 
impairment; whether a separate evaluation 
for a scar associated with the service-
connected residuals of right traumatic 
pneumothorax is warranted; and whether 
"staged rating" for any Fenderson issue 
is warranted..  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with a SSOC and given 
a reasonable opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

7.  The veteran and his representative 
should be furnished with a SOC discussing 
the appealed issue of service connection 
for a cervical spine disability, and  
informed of the need to submit a timely 
substantive appeal in order to perfect 
the appeal of this issue to the Board.  
If, and only if a timely substantive 
appeal is received, should this matter be 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




